Citation Nr: 0927600	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-18 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk




INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1953 to August 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Newark, New Jersey Regional Office (RO) of the Department of 
Veterans Affairs (VA). This decision, in pertinent part, 
denied service connection for hearing loss.

In October 2008, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  
Following its completion of the Board's requested actions, 
the AMC continued the denial of the Veteran's claim (as 
reflected in a June 2009 supplemental statement of the case 
(SSOC)) and returned this matter to the Board for further 
appellate consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record does not demonstrate hearing loss 
was apparent during active service or developed as a result 
of an established event, injury, or disease during active 
service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
service, and incurrence of sensorineural hearing loss is not 
presumed.  See 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303 (2008).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159. 3.326(a), provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance if there is no reasonable possibility that 
such assistance would aid in substantiating the claim.  It 
also includes notification provisions.  This information was 
provided to the Veteran by correspondence in June 2005, March 
2009, and May 2009.  The letters informed the Veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claim and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  His service medical 
records and all relevant VA audiological records showing the 
state of his claimed hearing loss have been obtained and 
associated with the claims file.  In May and June 2009, the 
Veteran failed to attend scheduled VA audiometric 
examinations, indicating in June, that he had no 
transportation.  He did not request to reschedule his 
appointment.  Therefore, the Board finds that any failure on 
the part of the VA to further notify the Veteran regarding 
evidence to be secured by the VA, and evidence to be secured 
by the Veteran, is harmless.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). Accordingly, the Board finds the 
available medical evidence is sufficient for an adequate 
determination, and duty to assist and notification provisions 
of the VCAA have been fulfilled.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice to these matters 
was provided in April 2008, March 2009, and May 2009.  The 
notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to these matters have been requested or obtained.  

In August 1980, VA was informed that the Veteran's service 
records were destroyed by fire.  In such cases, there is a 
heightened duty to assist the Veteran in developing evidence 
that might support his claim.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992).

The Board notes that the Veteran has not been afforded a VA 
examination in connection with his claim.  The Board notes 
the efforts the RO has made to schedule the Veteran for an 
appropriate examination to determine whether the Veteran 
currently has hearing loss to an extent recognized as a 
disability for VA purposes.  The evidence of record indicates 
that the Veteran missed a VA examination scheduled on May 21, 
2009 and the RO rescheduled the audio examination for June 3, 
2009.  The Veteran then failed to report for his rescheduled 
June 3, 2009 VA examination.  The Board advises the Veteran 
that the Court of Appeals for Veterans Claims has held that 
the duty to assist is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

In this case, the Board is of the opinion that an additional 
VA examination is not required.  See 38 C.F.R. § 
3.159(c)(4)(i).  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as competent medical 
evidence does not provide any indication that the Veteran's 
has a current hearing loss disability.  Regarding the claim 
for service connection for hearing loss, the Board notes that 
the service treatment records show that the Veteran was not 
treated for hearing loss in service.  As the Veteran's VA 
treatment records have been associated with the claims file, 
the Board finds that there is sufficient competent medical 
evidence of record to make a decision on the claim.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  For the showing of 
chronic disease in service, there are required a combination 
of manifestations sufficient to identify a disease entity, 
and sufficient observation to establish chronocity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. § 3.303(b).

Service connection shall be granted to a Veteran if the 
Veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and an organic disease of the nervous system 
(sensorineural hearing loss), although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  See 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2008).

Once the requirements of 38 C.F.R. § 3.385 have been met and 
present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a Veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.  The threshold for normal hearing is 0 to 20 decibels.  
Id. at 157.

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to 
favor one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of the VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
and with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or contradiction in the 
evidence.  See 38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

Available service treatment records are silent for any 
complaints or findings relating to hearing loss.  A pre-
induction medical examination dated April 1952 reported 
normal ears and hearing acuity on whispered voice testing was 
reported as 15/15 bilaterally.  During a May 1954 
hospitalization for an unrelated disorder, it was noted ton 
physical examination that the Veteran's ears, nose and throat 
(ENT) were normal.  In an August 1954 separation examination, 
the examiner noted normal ears and hearing acuity on 
whispered voice testing was reported as 15/15 bilaterally.  
With the exception of a service treatment note dated April 
1953 where the Veteran was diagnosed with left ear otitis 
media, service treatment records do not indicate any problems 
with the Veteran's ears while in-service.  

A February 1973 VA audiogram revealed pure tone thresholds, 
in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
15
N/A
15
LEFT
10
0
15
N/A
20

A 100 percent speech recognition score for the right ear and 
a 96 percent speech recognition score for the left ear were 
reported in the February 1973 examination.  

A September 2004 VA audiology consultation reported the right 
ear hearing sensitivity was within normal limits through 1500 
Hertz, sloping to mild to moderate sensorineural hearing loss 
between 2000 and 8000 Hertz.  The left ear hearing 
sensitivity was reported as within normal limits through 1000 
Hertz, sloping to mild to moderate sensorineural hearing loss 
between 1500 and 8000 Hertz.  Speech recognition ability was 
reported as excellent bilaterally.

During an October 2004 VA ear disease examination, the 
Veteran complained of tinnitus and difficulty hearing.  The 
examining physician opined that the Veteran had a bilateral 
moderate sensorineural hearing loss that was at least as 
likely as not due to his military service.  

A June 2005 VA audiogram examination revealed pure tone 
thresholds, in decibels, as follows: 
 

HERTZ

500
1000
2000
3000
4000
AVG
RIGHT
5
15
35
25
30
26
LEFT
10
10
30
30
25
24

Further, a 96 percent speech recognition score for the right 
ear and a 96 percent speech recognition score for the left 
ear were reported in the June 2005 examination.  The examiner 
remarked that bilateral hearing thresholds were within normal 
limits, 250 to 1500 Hertz.  He also noted that there were 
good speech recognition scores for each ear.  He diagnosed 
the Veteran with essentially mild sensorineural hearing loss 
between 2000 to 8000 Hertz, right ear, and essentially mild 
sensorineural hearing loss between 2000 to 4000 Hertz, left 
ear.

The Board finds the Veteran's claimed hearing loss was not 
incurred as a result of an established event, injury, or 
disease during active service.  See 38 C.F.R. § 3.385 (2008).  
Here, neither the Veteran's service treatment records nor 
more recent the audiograms showed an auditory threshold of 40 
decibels or greater for any of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz; nor were three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz 26 decibels or greater.  
The Veteran's VA audiological examinations in February 1973 
noted a 100 percent speech recognition score for the right 
ear and a 96 percent speech recognition score for the left 
ear; and a June 2005 examination reported 96 percent speech 
recognition scores bilaterally, neither testing results fell 
below the 94 percent required for VA disability compensation.  
Based upon all available evidence, any hearing loss incurred 
does not constitute hearing loss disability for VA 
compensation purposes.  See 38 C.F.R. § 3.385 (2008).

In this case, the Veteran cannot establish a service 
connection claim on the basis of his assertions alone.  The 
Board has carefully considered the Veteran's statements 
regarding his claimed hearing loss.  While the Board does not 
doubt the sincerity of the Veteran's belief that his current 
claimed hearing loss is a result of service noise exposure, 
these claims turn on a medical matter.  Though the Veteran 
may be competent to testify as to the sensory perceptions of 
his current disorder, questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Lay 
persons are limited to attesting to factual matters of which 
they have first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  As a layperson 
without the appropriate medical training or expertise, the 
Veteran is not competent to render a probative opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the Veteran's 
assertions in this regard do not constitute persuasive 
evidence in support of the claims for service connection.

The Board has considered whether service connection for 
hearing loss could be established on a presumptive basis.  To 
establish service connection for a disability on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the Veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2008).  In this 
case, the Veteran made no complaints related to hearing loss 
during his separation examination in August 1954, and his 
first recorded complaint of record of hearing loss was not 
until February 1973.  No medical evidence demonstrates that 
the Veteran experienced hearing loss to a compensable level 
within a year after her discharge from active duty.  
Therefore, service connection for hearing loss cannot be 
established on a presumptive basis.

When all the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of 
the evidence is against the claim. 


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


